DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 7/1/21 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transfer automation…for transferring an empty pallet onto the frame and transferring a loaded pallet off the frame” in claim 13.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure in the instance is “a conveyor” or “a Cartesian robot with two or more linear axes, an articulating robot, a delta robot, and/or a SCARA robot” ([0018]; [0084]).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the transfer force" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henley et al. (US 2016/0235113).
Claim 1. Henley et al. discloses an apparatus for inserting objects into a filter rod, the apparatus comprising a frame (generally shown in Figure 6) and a singulation drum 124 (cone pallet) releasably supported by the frame and comprising pockets 172, 176 (plurality of cavities) each adapted to receive an object O ([0041]; Figure 10). Object O is a frustoconical object ([0023]; Figures 4 and 5). The apparatus further comprises feed tubes 120 (cone magazine) which feed objects O to an escapement 122 that orients and delivers the objects O to one or more rotating singulation drums 124 (cone pallet) ([0032]; Figure 9). A first outlet 140B of an escapement 122 can supply objects O to the first row 170 of first pockets 172, and a second outlet 140B of the same escapement 122 can supply objects O to the second row 174 of second pockets 176 ([0041]; Figures 9 and 10).
Claims 2 and 3. Henley et al. discloses a first outlet 140B of an escapement 122 can supply objects O to the first row 170 of first pockets 172, and a second outlet 140B of the same escapement 122 can supply objects O to the second row 174 of second pockets 176 (the number of escapements are thus equal to the number of pockets (cavities) in the singulation drum 124 (cone pallet)) ([0041]; Figures 9 and 10).
Claim 4. Henley et al. discloses that the pockets 172, 176 (cavities) are arranged in a circular array (Figure 10).
Claim 5. Henley et al. discloses that the singulation drum 124 (cone pallet) comprises a body and the pockets 172, 176 (cavities) are of unitary, integral construction with the body ([0041]; Figure 10).
Claims 7, 9, and 10. Henley et al. discloses that prior to transfer, object O is the lowermost object of the supply of objects contained in each channel 140. A vacuum fitting 160 is located between adjacent channel outlets 140B (see FIGS. 6 and 9). The vacuum fitting 160 can have a vacuum port 162 (actuator) (see FIG. 9) that draws objects O out of the channel outlets 140B and towards pockets in the respective singulation drums 124. For example, as shown in FIG. 9, a stop surface 164 can be located on the support member 146, e.g., between adjacent rows of pockets on the singulation drum 124. The vacuum port 162 can be located in the stop surface 164, and can draw the objects O out of the respective channel outlets 140B and toward the stop surface, facilitating axial movement of the objects into the pockets of the singulation drum 124. According to embodiments, the timing of the compressed air in the acceleration channels 156 and the timing of the vacuum in the vacuum ports 162 can be coordinated to precisely control movement of the objects O from the escapements 122 onto the singulation drums 124 ([0040]; Figure 9).
Claim 15. Henley et al. discloses an apparatus for inserting objects into a filter rod, the apparatus comprising a frame (generally shown in Figure 6) and a singulation drum 124 (cone pallet) releasably supported by the frame and comprising pockets 172, 176 (plurality of cavities) each adapted to receive an object O ([0041]; Figure 10). Object O is a frustoconical object ([0023]; Figures 4 and 5). The apparatus further comprises feed tubes 120 (cone magazine) which feed objects O to an escapement 122 that orients and delivers the objects O to one or more rotating singulation drums 124 (cone pallet) ([0032]; Figure 9). A first outlet 140B of an escapement 122 can supply objects O to the first row 170 of first pockets 172, and a second outlet 140B of the same .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heidtmann (US 2016/0120212) in view of Lukhaub et al. (US 2014/0319163)
Claim 1. Heidtmann discloses a tube filling apparatus for filling tubes with a herb mixture, the apparatus including a base 40 (frame) and a filling assembly 20 mountable on the base, the filling assembly having a number of tube receiving recesses wherein tubes may be received ([0010]-[0012]). The word “tube” is used in a broad sense to describe both cylindrical and conical holders wherein processed plant material, such as a herb mixture, for example, can be received ([0058]). The filling assembly 20 (cone pallet) includes a lower assembly 20.1 and an upper assembly 20.2. The construction of the upper and lower assemblies are similar in that each assembly includes a top support, a bottom support and a number of cylindrical receptacles (plurality of cavities) running between the top of bottom supports ([0060]). The top and bottom supports of both assemblies are in the form of acrylic plates which are arranged substantially horizontally such that the receptacles 26.1, 26.2 are arranged substantially vertically. Each receptacle defines a tube receiving recess being open at both ends to receive a tube therein and allow it to pass therethrough ([0061]). In use, paper tubes are inserted into the recesses defined by the vertically extending receptacles of the filling assembly. The conical paper tubes are placed in the recesses with their larger ends at the top and their smaller diameter, lower ends resting on top of the vibration plate 32. Filling tray 70 
Heidtmann does not explicitly disclose a cone magazine adjacent the frame for holding a supply of cones, the cone magazine including at least one escapement alignable over the open upper end of a respective cavity of the cone pallet to facilitate transferring a single cone from the supply of cones to the respective cavity.
Lukhaub et al. discloses a device for storing and dispensing cuvettes from a stack. The device comprises a carousel 14 with a multitude of cuvette receiving compartments 16 ([0028]). A stack of cuvettes 2 drops into the compartment 16, until it reaches the separation position where it is stopped by two retaining springs ([0029]; Figure 2). The lowermost cuvette 2 rests on two retaining springs 24 (escapement). Those retaining springs 24 are made in the form of elastic tongues 24a, with deflection ramps 24b at the end, as well as the actual retaining projections 24c on which the cuvette comes to rest with the handling flange 8. A separator 28 is provided, which can be moved across the opening of the compartment 16 of the carousel 14 and in between the handling flanges 8 of the lowermost two cuvettes 2. When the separator 28 is moved towards the center of the carousel and in between the cuvettes 2, the upper flanks 30 of the separator 28 interacts with the deflection ramps 24b of the retaining springs and moves the latter outward, so that the second to last cuvette does not rest on the retaining projection 24c anymore, but on the upper flanks 30 of the double t profile forming the separator 28. The lowermost cuvette will be separated from the stack by separation ramps 32, unclipping the clipping elements 6 between the lowermost and the second but last cuvette 2. The unclipped cuvette drops to the lower fin. After a 
Heidtmann teaches inserting paper tubes into the recesses, presumably by hand. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Heidtmann to include a device for storing and dispensing the paper tubes, such as the device taught by Lukhaub et al., in order to automate the process of inserting the paper tubes into the recesses of the tube filling apparatus.
Claims 2, 3, and 4. Modified Heidtmann discloses a cuvette carousel comprising a plurality of stack receiving compartments 16 arranged in a circular array (Lukhaub [0020]-[0021]; Figure 2). Each compartment 16 has a retaining spring 24 (escapement) at the bottom of the compartment (Lukhaub [0030]; Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date that the cuvette carousel and the tube filling apparatus be configures to have complementary shapes so that each cuvette carousel corresponds to a cylindrical receptacle in the filling apparatus. The filling apparatus of Heidtmann may be modified to have a circular array of openings to correspond with each of the stack receiving compartments 16 of the circular carousel of Lukhaub (Lukhaub Figure 2).
Claim 5. Modified Heidtmann discloses filling assembly 20 (cone pallet) includes a lower assembly 20.1 (pallet body) and an upper assembly 20.2. The construction of the upper and lower assemblies are similar in that each assembly includes a top support, a bottom support and a number of cylindrical receptacles (plurality of cavities) running between the top of bottom supports (Heidtmann [0060]).
Claim 6. Modified Heidtmann discloses filling assembly 20 (cone pallet) includes a lower assembly 20.1 and an upper assembly 20.2 (pallet body). The construction of the upper and lower assemblies are similar in that each assembly includes a top support, a bottom support and a number of cylindrical receptacles (plurality of cavities) running between the top of bottom supports (Heidtmann [0060]). The tube to be filled sits within cylindrical receptacles of the lower assembly 20.1, wherein the lower assembly defines a plurality of nests which are removably secured to the upper assembly 20.2 (pallet body) (Heidtmann Figure 4).
Claim 7. Modified Heidtmann discloses that a stack of cuvettes 2 drops into the compartment 16, until it reaches the separation position where it is stopped by two retaining springs ([0029]; Figure 2). The lowermost cuvette 2 rests on two retaining springs 24 (escapement). Those retaining springs 24 are made in the form of elastic tongues 24a, with deflection ramps 24b at the end, as well as the actual retaining projections 24c on which the cuvette comes to rest with the handling flange 8. A separator 28 is provided, which can be moved across the opening of the compartment 16 of the carousel 14 and in between the handling flanges 8 of the lowermost two cuvettes 2. When the separator 28 is moved towards the center of the carousel and in between the cuvettes 2, the upper flanks 30 of the separator 28 interacts with the deflection ramps 24b of the retaining springs and moves the latter outward, so that the second to last cuvette does not rest on the retaining projection 24c anymore, but on the upper flanks 30 of the double t profile forming the separator 28. The lowermost cuvette will be separated from the stack by separation ramps 32, unclipping the clipping elements 6 between the lowermost and the second but last cuvette 2. The unclipped 
Claim 8. Modified Heidtmann discloses that a stack of cuvettes 2 drops into the cuvette stack receiving compartment 16 (tube) and the lowermost cuvette 2 rests on two retaining springs 24 (escapement). Those retaining springs 24 are made in the form of elastic tongues 24a, with deflection ramps 24b at the end, as well as the actual retaining projections 24c (restricting member protruding radially inward) on which the cuvette comes to rest with the handling flange 8 (Lukhaub [0030]; Figures 2 and 3).
Claim 9. Modified Heidtmann discloses a separator 28 is provided, which can be moved across the opening of the compartment 16 of the carousel 14 and in between the handling flanges 8 of the lowermost two cuvettes 2. When the separator 28 is moved towards the center of the carousel and in between the cuvettes 2, the upper flanks 30 of the separator 28 interacts with the deflection ramps 24b of the retaining springs and moves the latter outward, so that the second to last cuvette does not rest on the retaining projection 24c anymore, but on the upper flanks 30 of the double t profile forming the separator 28. The lowermost cuvette will be separated from the stack by separation ramps 32, unclipping the clipping elements 6 between the lowermost and the second but last cuvette 2 (Lukhaub [0030]; Figure 3).
Claim 13. Modified Heidtmann does not explicitly disclose transfer automation for replacing a loaded cone pallet with an empty cone pallet, however it would have been obvious to one of ordinary skill in the art before the effective filing to date to provide such transfer automation in order to make the process taught by Heidtmann more continuous and automated and avoid manual loading and unloading of the cone pallet. 
Claim 14. Modified Heidtmann does not explicitly disclose a support structure for supporting the device for dispensing cuvettes, however, it would have been obvious to one of ordinary skill in the art that combining the device for dispensing cuvettes with the tube filling apparatus of Heidtmann would require a lift support so that the compartments 16 of the carousel 14 are aligned over the cylindrical receptacles (plurality of cavities) of the filling assembly 20 of Heidtmann and that the lift support be capable of raising and lowering the carousel into and out of engagement with the filling apparatus to make the process taught by Heidtmann more continuous and automated and avoid manual engagement of the cone magazine with the filling apparatus.


Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Heidtmann in view of Lukhaub et al. and Henley et al. do not disclose or suggest a vacuum source which applies a transfer force to the lowermost cone and is in fluid communication with an open lower end of the cavity which is opposite the open upper end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael J Felton/Primary Examiner, Art Unit 1747